NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                         _______________

                             No. 21-2567
                           _______________

                TRANSOURCE PENNSYLVANIA, LLC

                                   v.

 GLADYS BROWN DUTRIEUILLE, Chairman, Pennsylvania Public Utility
Commission; DAVID W. SWEET, Vice Chairman, Pennsylvania Public Utility
Commission; JOHN F. COLEMAN, Commissioner, Pennsylvania Public Utility
 Commission, in his official capacity; RALPH V. YANORA, Commissioner,
     Pennsylvania Public Utility Commission, in his official capacity;
          PENNSYLVANIA PUBLIC UTILITY COMMISSION

                        The County of Franklin*,
                                                               Appellant
                   * Added pursuant to F.R.A.P. 12(a)
                          _______________

             On Appeal from the United States District Court
                 for the Middle District of Pennsylvania
                        (D.C. No. 1-21-cv-01101)
              District Judge: Honorable Jennifer P. Wilson
                           _______________

              Submitted Under Third Circuit L.A.R. 34.1(a):
                             May 6, 2022
                          _______________

    Before: CHAGARES, Chief Judge GREENAWAY, JR. and PORTER,
                           Circuit Judges.

                         (Filed: June 22, 2022)
                                     ______________

                                        OPINION
                                     ______________

PORTER, Circuit Judge.

       Intervention protects nonparties from the adverse effects of litigation and fosters

judicial economy by preventing a multiplicity of suits. But a nonparty’s indirect and

remote interests do not allow it to commandeer an existing action. Franklin County

moved to intervene in this action under Federal Rule of Civil Procedure 24, asserting that

the outcome of the suit would cause detrimental economic and environmental harm to

Franklin County by authorizing Transource Pennsylvania, LLC (“Transource”) to

condemn Franklin County’s agricultural security areas and conservation easements. The

District Court denied intervention. The District Court did not abuse its discretion, so we

will affirm.

                                              I

       The Commonwealth of Pennsylvania participates in an interstate regional electric

grid connecting thirteen states and the District of Columbia. PJM Interconnection, LLC

(“PJM”), a federally regulated regional transmission organization, operates and plans that

interstate grid. See 16 U.S.C. § 791a, et seq. Because PJM determined that the existing

electric transmission framework was “congested,” PJM solicited proposals to alleviate





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
                                             2
the congestion.1 Transource, through its parent company, submitted a proposal to

construct the Independence Energy Connection Project (“IEC Project), consisting of two

new transmission lines spanning the Pennsylvania-Maryland border. Transource entered a

“Designated Entity Agreement” with PJM to construct the IEC Project in Pennsylvania.

       Although federal law vests authority over interstate electrical grid planning in the

federal government, states retain authority over siting and construction. See S.C. Pub.

Serv. Auth. v. FERC, 762 F.3d 41, 76 (D.C. Cir. 2014) (“States retain control over the

siting and approval of transmission facilities.”). In Pennsylvania, a public utility must

obtain a certificate of public convenience from the Pennsylvania Public Utility

Commission (“PAPUC”) before offering service. 66 Pa. Cons. Stat. § 1101. Transource

obtained a provisional certificate of public convenience, which would allow it to conduct

studies, surveys, and appraisals relating to siting and other pre-condemnation actions. But

in order to make “extensions” or “improvements” to transmission facilities, a public

utility must establish that the improvements are “necessary or proper for the

accommodation, convenience, and safety of its patrons, employees, and the public.” 66

Pa. Cons. Stat. § 1501. Specifically, the public utility must establish:

       (1) That there is a need for [the transmission line].
       (2) That it will not create an unreasonable risk of danger to the health and
           safety of the public.


1
  See U.S. Dep’t of Energy, Office of Electricity, National Electric Transmission
Congestion Study 5 (Sept. 2020),
https://www.energy.gov/sites/default/files/2020/10/f79/2020%20Congestion%20Study%
20FINAL%2022Sept2020.pdf (“Transmission congestion refers to the economic impacts
on the users of electricity that result from operation of the system within” the “physical
limits on the amount of electricity flow the system is allowed to carry.”).
                                              3
      (3) That it is in compliance with applicable statutes and regulations providing
          for the protection of the natural resources of this Commonwealth.
      (4) That it will have minimum adverse environmental impact, considering
          the electric power needs of the public, the state of available technology
          and the available alternatives.

52 Pa. Code § 57.76(a). Only after the PAPUC makes all four findings can a public utility

receive siting approval. On December 22, 2020, an administrative law judge

recommended “that the Commission deny Transource’s Siting Applications . . . because

Transource has failed to show need for the project within the meaning of [PAPUC]

Regulations and the Pennsylvania Public Utility Code.” App. 94–95. The PAPUC agreed

that Transource had failed to establish a “need” for the IEC Project and rescinded

Transource’s certificate of public convenience. Transource filed a complaint in the

District Court, alleging that the PAPUC’s decision violated the dormant Commerce

Clause and was preempted by PJM’s earlier determination of need.

      Franklin County moved to intervene as of right under Rule 24(a) and permissively

under Rule 24(b). Franklin County expressed concern that the outcome of this suit could

reverse the PAPUC’s “need” determination, which would result in Transource being

“much closer to having condemnation powers.” Appellant Br. 20. The District Court

denied intervention.




                                            4
                                               II2

       We review the District Court’s denial of intervention as of right for abuse of

discretion. Harris v. Pernsley, 820 F.2d 592, 597 (3d Cir. 1987). Federal Rule of Civil

Procedure 24(a)(2) requires a district court to grant intervention as of right if “(1) the

application for intervention is timely; (2) the applicant has a sufficient interest in the

litigation; (3) the interest may be affected or impaired, as a practical matter by the

disposition of the action; and (4) the interest is not adequately represented by an existing

party in the litigation.” United States v. Territory of Virgin Islands, 748 F.3d 514, 519 (3d

Cir. 2014) (quoting Harris, 820 F.2d at 596). Although Franklin County’s motion was

timely, the District Court determined that Franklin County failed to establish a sufficient

interest in the litigation and did not address the remaining elements. See Mountain Top

Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 366 (3d Cir. 1995)

(requiring each element to be met for intervention). We find no error, much less an abuse

of discretion, in the District Court’s sound reasoning.

       A “sufficient interest in the litigation” is one “that is specific to [the intervenor], is

capable of definition, and will be directly affected in a substantially concrete fashion by

the relief sought.” Kleissler v. United States Forest Serv., 157 F.3d 964, 972 (3d Cir.

1998). “[T]he polestar for evaluating a claim for intervention is always whether the

proposed intervenor’s interest is direct or remote.” Id. Franklin County’s conservation



2
 The District Court had jurisdiction under 28 U.S.C. § 1331. Franklin County timely
appealed, and we have jurisdiction under 28 U.S.C. § 1291. See United States v. Alcan
Aluminum, Inc., 25 F.3d 1174, 1179 (3d Cir. 1993).
                                               5
easements and agricultural security areas may be condemned if the IEC Project is

permitted to continue. If Transource prevails in this action, it would have its provisional

certificate of public convenience restored.3 But before Transource may condemn Franklin

County lands, the PAPUC must still consider the additional section 57.76(a) factors. 15

Pa. Cons. Stat. § 1511(c). Although Franklin County asserts that the “need”

determination “would heavily influence the Commission’s determination of approval,” it

is unclear how any of the remaining three section 57.76(a) elements are contingent on a

need determination. Appellant Br. 19. It is entirely possible for the PAPUC to determine

that despite the need for additional transmission lines, the IEC project creates an

unreasonable risk of danger, is not in compliance with applicable statutes providing for

the protection of natural resources, or has more than a minimal adverse environmental

effect.




3
 Franklin County asserts that the certificate would no longer be provisional because the
PAPUC would be compelled to determine that the IEC Project is necessary. But that is a
misreading of the PAPUC’s opinion. The PAPUC’s revocation of the provisional
certificate was based on a recognition that “need” is necessary but not sufficient for the
IEC Project. App. 147–49 (revoking provisional certificate). While a finding of “no
need” would preclude a full certificate of public convenience, a finding of “need” would
not require it.

                                             6
       A declaratory judgment in favor of Transource would only “influence”—not

dictate—the PAPUC’s ultimate determination on remand.4 And an interest that is

contingent on the result of a separate proceeding is not a sufficient interest for

intervention as of right. Lib. Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 224–26 (3d

Cir. 2005) (quoting Lib. Mut. Ins. Co. v. Pacific Indem. Co., 76 F.R.D. 656, 658 (W.D.

Pa. 1977)) (“[A]n interest contingent upon a favorable result in an associated lawsuit is

not an interest sufficient to require intervention under Rule 24(a).”). Because Franklin

County’s asserted interest is too remote to support intervention, we do not reach the other

elements of Rule 24. The District Court did not abuse its discretion in denying the motion

to intervene as of right.

                                              III

       We review the District Court’s denial of permissive intervention for abuse of

discretion. Brody ex rel. Sugzdinis v. Spang, 957 F.2d 1108, 1124 (3d Cir. 1992).

Permissive intervention is available upon timely application when an applicant “has a

claim or defense that shares with the main action a common question of law or fact.” Fed.

R. Civ. P. 24(b). District courts are afforded broad discretion, and denials of motions for




4
  Franklin County also argues that the restoration of Transource’s provisional certificate
of public convenience would permit Transource to continue project assessment and
conduct appraisals on Franklin County land. But Franklin County does not explain how
the mere surveying of its lands is sufficient to justify intervention as of right. And
because Franklin County raises this argument for this first time on appeal, the District
Court did not abuse its discretion in failing to consider whether Franklin County’s
unstated pre-condemnation interests are sufficient to satisfy Rule 24.
                                              7
permissive intervention have “virtually never been reversed.” Lib. Mut. Ins. Co., 419 F.3d

at 227 (quoting Catanzano By Catanzano v. Wing, 103 F.3d 223, 234 (2d Cir. 1996)).

       Franklin County argues that it has “specialized and particularized knowledge [that]

will serve to clarify the issues in this case.” Appellant Br. 28. But Franklin County fails

to specify what that specialized knowledge is and how that knowledge is relevant to the

narrow issues before the District Court. This suit is based on federal preemption and

dormant Commerce Clause challenges. And whether PAPUC’s need determination is

preempted by PJM’s prior determination or proscribed by the dormant Commerce Clause

shares no common questions of law or fact with the IEC’s Project’s potential harm to

Franklin County. Simply put, the District Court did not abuse its discretion in

determining that Franklin County’s land-use and environmental objections “will not add

anything to the litigation.” App. 11 (internal citation and quotation marks omitted).

       Additionally, the District Court denied permissive intervention because Franklin

County failed to abide by Federal Rule of Civil Procedure 24(c), which requires that an

application for intervention “state the grounds for intervention and be accompanied by a

pleading that sets out the claim or defense for which intervention is sought.” Franklin

County nonetheless argues that the District Court abused its discretion in denying on this

ground because “[s]uch pleading was unnecessary” and the District Court had determined

earlier that no prejudice resulted from Franklin County’s intervention. Appellant Br. 30;

see also Fed. R. Civ. P. 24(b)(3) (delay or prejudice must be considered for permissive

intervention). While some courts have exercised leniency in the application of Rule 24(c)



                                              8
despite its mandatory language, it is not an abuse of discretion for the District Court to

enforce the rules merely because an intervention-applicant claims that it is unnecessary.

                                       *      *      *

       The District Court did not abuse its discretion in denying Franklin County’s

intervention, so we will affirm.




                                              9